DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Claims 1-3 and 6-11 are pending as amended on 1/12/2022. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the polyimide-based copolymer has a particular water absorbency rate. The specification and claims as filed describe the recited water absorbency rate associated with a film of the recited polyimide based copolymer. In contrast, present claim 1 is not limited to a film (as evidenced by the fact that dependent claim 9 further limits claim 1 by recited a film). Because there is no description in the specification of the recited water absorbency for the copolymer itself (i.e., of unspecified shape/form), claim 1 is not commensurate in scope with the disclosure regarding water absorbency in the original specification. Therefore, claim 1 (and claims which depend from claim 1) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the polyimide-based copolymer has a particular water absorbency rate. The specification and claims as filed describe the recited water absorbency rate associated with a film of the recited polyimide based copolymer. In contrast, present claim 1 is not limited to a film (as evidenced by the fact that dependent claim 9 further limits claim 1 by recited a film). 
It is unclear, therefore:
whether the water absorbency recited in claim 1 is meant to apply to a polyimide copolymer of any form/shape (if so, it is not clear how water absorbency should be measured on a copolymer which is not necessarily in the form of a film or other molded shape), or, 
whether in view of the recited water absorbency, claim 1 is intended to be limited to a film (in which case the preamble should be amended to reflect that the claim is limited to a film), or, 
whether the water absorbency is meant to be interpreted as a capability (e.g., the copolymer recited in claim 1 must be capable of forming a film which possesses the recited water absorbency). 
In light of the multiple conflicting interpretations of claim 1 as set forth above, the scope of claim 1 (and claims which depend from claim 1) is unclear.
Additionally, claim 1 recites various groups for “A” of Y3, including groups which are not 6 membered aromatic rings (e.g., C4 heteroaromatic, C6 to C20 alicyclic, etc…). It is not clear how the requirement that two of C(=O) are bonded at a para position with respect to A is to be satisfied when A is a group other than a 6 membered aromatic ring.
Additionally, claim 6 recites a chemical formula 3-1 which contains a group R6, and claim 6 provides a definition for R6. However, claim 1 (from which claim 6 depends) recites a formula 3 which also contains a group designated as R6. The use of R6 to designate two different groups creates confusion, as it is not clear whether the definition of R6 in claim 6 must also apply to the group R6 in claim 1. The examiner recommends amending R6 in claim 6 to be a different variable (such as was done for chemical formulas 1 and 1-1).

Claim Rejections - 35 USC § 103
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clagett et al (EP 0315025; copy provided by Applicant) in view of Matsuura (Polyimide Derived from 2,2'-Bis(trifluoromethyl)-4,4’-diaminobiphenyl. 1. Synthesis and Characterization of Polyimides Prepared with 2,2-Bis(3,4-dicarboxyphenyl)hexafluoropropane Dianhydride or Pyromellitic Dianhydride, Macromolecules 1991, 24, 5001-5005) and Park et al (US 2015/0299392). 
As to claims 1-3, 6 and 7, Clagett discloses that blends of polyamides and polyimides exhibit desirable properties, and teaches that an amide imide copolymer has now been prepared which has excellent and improved physical and mechanical 

    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale

In Clagett’s formula above, the amide “A” units correspond to presently recited amide (“second repeating”) units according to instant formula 2, while the imide “B” units correspond to presently recited imide (“first repeating” and “third repeating”) units according to instant formulas 1 and 3. 
Clagett’s amide “A” units are formed from an E-containing diester and G-containing diamine, while Clagett’s imide “B” units are formed from a W-containing dianhydride and R-containing diamine. Clagett teaches several examples of dianhydrides (i.e., sources of “W”) (p 7, lines 33-48) and several examples of diamines suitable for making the imide units (i.e., sources of “R”) (p 7, line 48 to p 8, line 31). Clagett further teaches several examples of diamines suitable as sources for the “G” units (p 4, lines 50-56) and several examples of diesters suitable as sources for structural “E” units (p 4, line 57 to p 5, line 4). 
Clagett teaches that preferably, “W” is of formula 
    PNG
    media_image2.png
    43
    195
    media_image2.png
    Greyscale
(p 5), and most preferably “Z” is 
    PNG
    media_image3.png
    95
    251
    media_image3.png
    Greyscale
(p 6). Clagett utilizes this preferred 
Clagett teaches three preferred diesters suitable as sources for “E” in the amide “A” units (p 4, line 57 to p 5, line 4), including diesters of terephthalic acid (p 5 line 4). 
Clagett further names (p 4, lines 49-56) several examples of suitable diamines for preparing the amide units (i.e., sources of “G” in amide “A” units), including several containing C3-C10 aliphatic organic groups: trimethylenediamine, tetramethylenediamine, pentamethylenediamine, 2-methylpentamethylenediamine, hexamethylenediamine, trimethylhexamethylenediamine, bisaminomethyl cyclohexane, diaminocyclohexane. More specifically, trimethylenediamine, tetramethylenediamine, pentamethylenediamine and hexamethylenediamine contain C3-C6 linear aliphatic groups (i.e., Y1 groups as shown in formula 1-1 of instant claim 2 wherein “p1” is 3 to 6). 
Finally, Clagett names several examples of various aromatic and aliphatic organic diamines suitable for making the imide units (i.e., sources of “R”), including, e.g., benzidine (list bridging pp 7-8). However, Clagett fails to specifically name a diamine which has at least one trifluoromethyl (-CF3) group.
Matsuura teaches that introduction of fluoroalkyl groups in polyimide films separates chromophoric groups and reduces electronic interaction between color-causing centers to lower the color intensity of the resulting polymer (p 5001, left). Matsuura teaches that 2,2’-bis(trifluoromethyl)-4,4’-diaminobiphenyl (TFDB; i.e., 

    PNG
    media_image4.png
    215
    282
    media_image4.png
    Greyscale

 and finds that substitution of side methyl groups for side trifluoromethyl groups increases optical transparency (p 5004, lower left). Matsuura further teaches a waterproofing effect of fluorine atoms, resulting in decreased water absorption (p 5003, left), and finds that trifluoromethyl groups hinder interaction between neighboring molecules, resulting in increased solubility (p 5003, lower right). 
Park contains a similar disclosure regarding advantages of selecting TFDB as a diamine monomer: Park teaches a polyamide-imide copolymer formed from diamine, dianhydride and a diacid derivative [0012]. Park teaches that both the polyamide and the polyimide components of the copolymer include TFDB as a diamine-based unit structure, and that for this reason, the polyimide component has a high glass transition temperature and excellent optical properties and solubility, and the polyamide component has a low thermal expansion coefficient and excellent mechanical properties [0013]. 
Clagett teaches that the products can be molded in any desired shape and are useful as structural and engineering materials to replace traditional materials in 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an amide-imide copolymer from BPADA as “W” dianhydride, terephthalic acid diester as “E” diester and C3-C10 aliphatic diamine as “G” diamine, as disclosed by Clagett, by further including TFDB as the “R” diamine, in order to impart any of the properties associated with side trifluoromethyl groups (i.e., improved optical properties, heat resistance and solubility, as well as decreased water absorption) to Clagett’s amide imide copolymer.   
Clagett teaches that the copolymers can comprise random copolymers with no repeating pattern of x, y and z (p 3, lines 33-35). Clagett further teaches that carrying out the process in one stage with all components mixed produces a random copolymer in which x, y, and z have no consistently recurring values. See p 8, lines 32-34. See also example 11, p 10, and claim 4 on p 11. The person having ordinary skill in the art would have recognized that, in a random copolymerization wherein a diamine providing G, a diester providing E, a dianhydride providing W and a diamine providing R are all 
amide A units as disclosed by Clagett formed from reaction of the “E” diester with the “G” diamine, 
additional amide A units formed from reaction of the “E” diester with the “R” diamine, 
imide B units as disclosed by Clagett formed form reaction of the “W” dianhydride with the “R” diamine, and 
additional imide B units formed from reaction of the “W” dianhydride with the “G” diamine.
In other words, while Clagett discloses a list of diamines suitable for forming the amide unit and a separate list of diamines suitable for forming the imide unit, one would have recognized that when utilizing a combination of two diamines for the preparation of an amide imide copolymer by random reaction of the two diamines with dianhydride and diester, the dianhydride and diester would each react with each type of diamine (thereby producing two different types of amide units and two different types of imide units, as set forth above). 
Therefore, in an amide imide copolymer prepared from a one-stage random copolymerization of BPADA, terephthalic acid diester, C3-C10 aliphatic diamine and TFDB, as suggested by modified Clagett, the following units must exist:
amide A units
additional amide A units formed from reaction of the terephthalic acid diester with TFDB, 
imide B units formed form reaction of BPADA with TFDB, and 
additional imide B units formed from reaction of BPADA with C3-C10 aliphatic diamine.
The above “additional imide B units” in the copolymer suggested by modified Clagett which are formed from BPADA and a C3-C10 aliphatic diamine (or, more narrowly, a C3-C6 linear aliphatic diamine) correspond to instant chemical formula 1 (instant first repeating unit) (wherein R1 is a divalent aromatic group containing two –O- linking groups, Y1 is a C3-C10 aliphatic organic group and E1 is -NH-), and further correspond to instant formula 1-1 in claim 2 (wherein R3 is –C(CH3)2- and p1 is 3 to 6), and wherein n1 and m1 are 0.
The above “additional amide A units” in the copolymer suggested by modified Clagett which are formed from reaction of terephthalic acid diester and TFDB correspond to instant chemical formula 2 (instant second repeating unit) (wherein “Y2” is a C12 divalent aromatic group containing two trifluoromethyl groups, wherein A of Y3 is a para-substituted C6 aromatic organic group, and wherein E2, E3 and E4 are –NH-), and further correspond to instant formula 2-1 in claim 3, (wherein R4 is a single bond, R5 is CF3, and n2 and m2 are each 1, wherein A is the first drawn structure in the penultimate line of claim 3, and wherein E2, E3 and E4 are –NH-).
The above “imide B units” in the copolymer suggested by modified Clagett which are formed from reaction of BPADA and TFDB correspond to instant chemical formula 3 (instant third repeating unit) (wherein R6 is a divalent aromatic group containing two –O- 4” is a C12 divalent aromatic group containing two trifluoromethyl groups and E5 is -NH-), and further correspond to instant formula 3-1 in claim 6, (wherein R6 is –C(CH3)2-, and wherein n3 and m3 are 0).
Regarding the presently recited mole ratio of first repeating unit to second repeating unit recited in claim 1 (and mole ratio of first to second to third repeating units recited in claim 7):
Clagett teaches that the combined concentrations of diesters and dianhydrides must be essentially equal to the combined concentrations of diamines used (p 8, lines 41-43), and teaches copolymers comprising 20-80 wt percent amide units and 80-20 wt percent imide units (p 3, lines 30-31). When preparing a copolymer from a mixture of four different monomers, the person having ordinary skill in the art would have been motivated to utilize equivalent molar amounts of each monomer (i.e., 1:1:1:1 molar ratio) in order to obtain a copolymer wherein each monomer contributes equally to the properties of the final copolymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an amide imide copolymer from a one-stage random copolymerization of BPADA, terephthalic acid diester, C3-C10 aliphatic diamine and TFDB, as suggested by modified Clagett, utilizing equivalent molar amounts of each monomer. Such a copolymer would have a combined molar amount of BPADA and terephthalic acid diester which is essentially equal to the combined molar amount of aliphatic diamine and TFDB (as is required by Clagett). Additionally, such a copolymer would have weight percentages of amide units and imide units within Clagett’s disclosed ranges. A calculation is provided below for an example where the aliphatic diamine is hexamethylenediamine. The approximate molecular 

    PNG
    media_image5.png
    726
    655
    media_image5.png
    Greyscale

In a copolymer where the units above are present in a 1:1:1:1 molar ratio, the weight percentage of amide units is (452+248)/(806+602+452+248) = 33% (and the weight percentage of imide units is ~66%), which falls within Clagett’s range of 20-80 wt percent amide units and 80-20 wt percent imide units).
An amide imide copolymer from a one-stage random copolymerization of equivalent molar amounts of BPADA, terephthalic acid diester, C3-C10 aliphatic diamine and TFDB, as suggested by modified Clagett, contains equivalent molar 
As to the water absorbency rate recited in instant claim 1:
As set forth above, modified Clagett suggests an amide imide copolymer comprising TFDB units, and, as established by the disclosure of Matsuura, fluorine atoms provide a waterproofing effect, resulting in decreased water absorption (p 5003, left). Furthermore, the instant specification contains examples of four amide imide copolymers. Each of the instant example copolymers which have side trifluoromethyl groups, and which have at least three monomers in common with the copolymer of modified Clagett (Example 1, Comp Ex 2, Comp ex 3) have a water absorbency rate within the presently claimed range. Only instant Comp Ex 2, which has no monomer in common with the copolymer suggested by modified Clagett, has a water absorbency rate outside of the claimed range. 
Given that the water absorbency of a copolymer is determined by its chemical structure, there is reasonable basis to conclude that copolymers prepared from monomers of substantially similar structures have substantially similar properties. Therefore, there is reasonable basis to conclude that a copolymer from equivalent molar amounts of BPADA, terephthalic acid diester, C3-C10 aliphatic diamine and TFDB, as suggested by modified Clagett, has a water absorbency which is substantially similar to the copolymers of instant Example 1 (having units from BPADA, TFDB, terephthalic derivative, and hexamethylenediamine), instant comparative example 2 (having units derived from BPADA, TFDB and terephthalic derivative) and instant comparative 
As to claim 8, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett further teaches that x, y and z in the copolymer formula are each integers from 1 to 100,000 (p 3, lines 28-29). Selection of “1” for each variable x, y and z corresponds to a molecular weight below the claimed range, while selection of 100,000 for each variable corresponds to a molecular weight above the claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value for each of the variables x, y and z in the copolymer of modified Clagett in order to achieve the desired polymer molecular weight, including values of x, y and z which correspond to a molecular weight within the presently claimed range.
As to claims 9 and 10, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett teaches that the products can be molded in any desired shape, (p 8, lines 44-47). Matsuura discloses polyimides prepared and characterized in film form (see p 5001, second paragraph; p 5002, lower left; p 5003, right column; p 5004, right column). Park also discloses that there is demand for a polyimide film which  has excellent thermal, mechanical and optical properties [0001-6].
As evidenced by Park and Matsuura, polyimide and polyamide-imide polymers are conventionally characterized and utilized in film form. It would have been obvious to the person having ordinary skill in the art, therefore, to have molded the copolymer suggested by modified Clagett into any desired shape, as disclosed by Clagett, .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clagett et al (EP 0315025; copy provided by Applicant) in view of Matsuura (Polyimide Derived from 2,2'-Bis(trifluoromethyl)-4,4’-diaminobiphenyl. 1. Synthesis and Characterization of Polyimides Prepared with 2,2-Bis(3,4-dicarboxyphenyl)hexafluoropropane Dianhydride or Pyromellitic Dianhydride, Macromolecules 1991, 24, 5001-5005) and Park et al (US 2015/0299392), and further in view of Eichstadt et al (Synthesis and Characterization of Amorphous Partially Aliphatic Polyimide Copolymers Based on Bisphenol-A Dianhydride, Macromolecules 2002, 35, 7561-7568)
The rejection of claim 9 above over Clagett, Matsuura and Park is incorporated here by reference. Modified Clagett suggests a film according to claim 9, as set forth above. Clagett fails to specifically teach the presently recited glass transition property. 
Eichstadt teaches that, for partially aliphatic copolyimides prepared from BPADA and various diamines, the combination of rigid aromatic groups with flexible aliphatic diamines in various proportions produced a systematic variation in both the thermal and mechanical properties of the polyimides (see p 7561, lower right). Eichstadt teaches that as aliphatic content increases, thermal stability decreases because of the susceptibility of methylene units to oxidative degradation and glass transition temperature decreases, which facilitates melt processing (p 7563, left).
Therefore, when preparing a copolymer from a combination of aromatic and aliphatic monomers, the person having ordinary skill in the art would have been motivated to select an appropriate glass transition temperature for achieving the desired balance between melt processability and thermal stability, and would have understood how to do so (increase or decrease the aliphatic content, to decrease or increase Tg). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer from BPADA, terephthalic diester, aliphatic diamine and TFDB (fluorinated diamine), as suggested by modified Clagett, having any appropriate Tg, including a Tg within the presently claimed range, based on the thermal stability and processability requirements of the intended application.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered. 
The previously set forth rejection over Clagett has been withdrawn. The rejection above is similar, and still relies on Clagett as a primary reference. However, the reasons for rejection have been modified in view of the incorporation of claim 5 into claim 1. Applicant’s arguments have been addressed to the extent that they apply to the new rejections above:
Applicant argues (pp 12-13) that the rejection relies upon common knowledge to supply a missing claim element, which is rarely if ever appropriate. However, the examiner disagrees that common knowledge was relied upon to supply a missing claim element. Primary reference Clagett discloses a copolymer having amide repeating units and imide repeating units. Both types of repeating units are formed from diamine 
The claim element missing from Clagett is the explicit naming of TFDB as a diamine monomer for preparing the amide-imide copolymer. Matsuura and Park (rather than common sense) are relied upon to supply the missing claim element. In this regard, Applicant argues (pp 13) that Matsuura’s teaching to form an imide unit from a diamine containing trifluoromethyl groups is completely different from the requirement in claim 1 to form an amide unit containing trifluoromethyl groups. This argument was addressed (as it pertained to the previous rejection) in paragraphs 6 and 7 of the advisory action mailed 12/6/2021. Furthermore, it is noted that the new rejection above over modified Clagett establishes that it would have been obvious to select TFDB as Clagett’s “R” diamine (i.e., the diamine intended by Clagett for formation of imide units), and therefore Applicant’s argument does not apply to the present rejection. (Additionally, newly cited secondary reference Park further establishes that it was known to utilize TFDB to improve the properties in both imide and amide units of a polyamide-imide copolymer.)
 Applicant argues (pp 14-15) that a mass ratio is not the same as a molar ratio, and therefore, Clagett’s disclosure of 20-80 wt percent amide units and 80-20 wt percent imide units does not satisfy the presently recited imide:amide molar ratio range of 1:05 to 1:2. This argument was previously addressed (as it applied to the previous rejection) in the advisory action mailed 12/6/2022 (see paragraphs 8-11). Additionally, a discussion has been included in the current rejection over modified Clagett which 
Applicant argues (p 16) that rejection fails to disclose the aspects of the claims as presently amended. However, the new rejection above over modified Clagett shows how the cited references suggest the subject matter of the presently amended claims. 
Applicant further argues (pp 17-19) that Clagett’s example 1 fails to meet the present claims. However, the rejection never asserted that the present claims are obvious solely in view of Clagett’s example. Applicant further argues (p 18) that the presently recited secondary references (Eichstadt, Matsuura) differ from the claimed subject matter. In response to applicant's arguments against references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766